Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 1 of 13

U.S. Department of Justice

  

 

ie United States Attorney
X District of Maryland
— en Jeffrey J. fzant 36 South Charles Street DIRECT: 410-209-4982
Suite 400 MAIN; 410-209-4800
Baltimore, MD 21201-3119 FAX: 410-962-0716

Assistant United States Attorney

Vv Jefirey izant @usdoj.gov
November 9, 2018
Deborah L. Boardman
First Assistant Federal Public Defender 2 mp 0
Office of the Federal Public Defender oO 68 4S
100 South Charles Street, Tower II, 9th Floor “ity A = ~
Baltimore, MD 21201 pe SF MG
Deborah Boardman@fd.org Sed a a=
ots oo SOM
re a*
BY ELECTRONIC AND INTEROFFICE MAIL UPA = AS
= rm = Se
“4 sy

United States v. Freddie Emerson Crockett, Criminal No. ELH-T8 0166

 

Re:

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (the
“Agreement”) that has been offered to your client, Freddie Emerson Crockett (hereinafter the
“Defendant”), by the United States Attorney’s Office for the District of Maryland (the “Office”).
If the Defendant accepts this offer, please have the Defendant execute it in the spaces provided
below. If this offer has not been accepted by Friday, November 16, 2018, it will be deemed

withdrawn. . The terms of the Agreement are as follows:

Offenses of Conviction

I. The Defendant agrees to plead guilty to Count One of the Indictment, which
charges the Defendant with possession of child pornography, in violation of 18 U.S.C.
§ 2252(a)(4)(B) and (b)(2). The Defendant admits that the Defendant is, in fact, guilty of the

offense, and will so advise the Court.
Elements of the Offense

2. The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the date

alleged in the Indictment, in the District of Maryland —

a. The Defendant knowingly possessed and knowingly accessed with intent to
view one or more matters that contained any visual depiction of a minor engaging in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256(2);

Rev. August 2018
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 2 of 13

b. The production of such visual depiction involved the use of a minor
‘engaging in sexually explicit conduct;

c, The Defendant knew that the production of such visual depiction involved
the use of a minor engaging in sexually explicit conduct and that it depicted a minor engaged in
such conduct;

d. The visual depiction had been transported using any means or facility of
interstate or foreign.commerce or in or affecting interstate or foreign commerce, including by
computer, or was produced using materials that had been shipped or transported using any means
or facility of interstate or foreign or in or affecting interstate or foreign ‘commerce; and

€. Any such visual depiction involved a prepubescent minor or a minor who
had not attained 12 years of age.

Penalties

3. The maximum penalties provided by statute for the each offense to which the
Defendant is pleading guilty are as follows:

 

ease Baa Sra eh

18 U.S.C. 20 years |Min: 5 years | $250,000 | 18 U.S.C. § 301):

 

 

§ 2252(a)(4)(B), Max: life ;
(b)(2) 18 U.S.C. § 3014(a):
$5,000

 

 

 

 

 

 

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

b.. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release. .

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 2259, 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C, § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

Rev. August 2018

 

 
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 3 of 13

f. Collection of Debts: If the Court imposes a fine or-restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (i) the full amount of the fine or restitution is
nonetheless due and owing immediately; (ii) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (iii) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that, by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pleaded not guilty and persisted in that plea, the
Defendant would have had the right to a speedy jury trial with the close assistance of competent
counsel. That trial could be conducted by a judge, without a jury, if the Defendant, this Office,
and the Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

Rev. August 2018
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 4 of 13

€. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed that would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the night to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” provisions
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false

. Statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced case, and the Court will find the Defendant

guilty.

h. By pleading guilty, the Defendant also will be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that, if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelimes
range for this case (henceforth the “advisory guidelines range’’) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. §§ 3551-3742 (excepting 18 U.S.C. §§ 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991-98. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to: (1) the Statement of Facts set
forth in Attachment A, which is incorporated by reference herein; and (11) the following applicable
sentencing guidelines factors:

Rev. August 2018
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 5 of 13

Offense of Conviction: Possession of Child Pornography — 18 U.S.C. § 2252(a)(4)(B), (b)(2)

a. Base Offense Level: Pursuant to United States Sentencing Guidelines
(“U,S.S.G.”) §2G2.2(a)(1), the base offense level for possessing material involving the sexual
exploitation of a minor is 18,

b. Prepubescent Minor or Minor Under 12: Pursuant to U.S.S.G.
§2G2.2(b)(2), there is a 2-level increase because the material the Defendant possessed involved a
prepubescent minor or a minor who had not attained the age of 12 years. (Subtotal: 20.]

c. Pattern of Activity: Pursuant to U.S.S.G. §2G2.2(b)(5), there is a 5-level
increase because the Defendant engaged in a pattern of activity involving the sexual abuse or
exploitation of a minor. [Subtotal: 25.]

d. Use of Computer. Pursuant to U.S.S.G. §2G2.2(b)(6), there is a 2-level.
increase because the offense involved the use of a computer or an interactive computer service for
the possession, transmission, receipt, or distribution of the material, or for accessing with intent to
view the material. [Subtotal: 27]

e. Number of Images: Pursuant to U.S.S.G. §2G2.2(b)(7)(A), there is a 2-level .
increase because the offense involved at least 10 images, but fewer than 150 images.
[Subtotal: 29.]

f. The adjusted offense level is 29.
Relevant Conduct: Transportation of Child Pornography — 18 U.S.C. § 2252(a)(1). (b)(1)

g. The Statement of Facts set forth in Attachment A to this Agreement
specifically establishes the commission of an additional offense other than that to which the
Defendant has agreed to plead guilty. Pursuant to U.S.S.G. §1B1.2(c), the additional offense is
treated as if the Defendant had been convicted of an additional count charging that offense.

h. Base Offense Level: Pursuant to U.S.S.G. §2G2.2(a)(2), the base offense
level for transporting material involving the sexual exploitation of a minor is 22.

i. Prepubescent Minor or Minor Under 12: Pursuant to U.S.S.G.
§2G2.2(b)(2), there is a 2-level increase because the material the Defendant possessed involved a
prepubescent minor or a minor who had not attained the age of 12 years. [Subtotal: 24.]

j. Pattern of Activity: Pursuant to U.S.S.G. §2G2. 2(b\(5), there is a 5-level
increase “because the Defendant engaged in a pattern of activity involving the sexual abuse or
exploitation of a minor. [Subtotal: 29.]

k. Use of Computer: Pursuant to U.S.S.G. §2G2.2(b)(6), there is a 2-level
increase because the offense involved the use of a computer or an interactive computer service for

Rev. August 2018
5
|

Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 6 of 13 |
|

the possession, transmission, receipt, or distribution of the material, or for accessing with intent to
view the material. [Subtotal: 31.]

l. Number of Images: Pursuant to U.S.S8.G. §2G2.2(b)(7){A), there is a 2-level
increase because the offense involved at least 10 images, but fewer than 150 images.
[Subtotal: 33.]

m. The adjusted offense level is 33.

Grouping

n. Pursuant to U.S.S.G. §3D1.2(d), the above-described offenses are combined
into a single group.

oO. Pursuant to U.S.S.G. §3D1.3(a), the offense level applicable to the group is
the highest offense level of the offenses in the group.

p. Accordingly, the combined offense level is 33.
Acceptance of Responsibility

q. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. §3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
1-level decrease, in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. §3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. §3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offenses; (iii) gives conflicting statements about the Defendant’s involvement
in the offenses; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

I. Accordingly, the final combined offense level is 30.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
" part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

Rev. August 2018
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 7 of 13

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 11(c)(1)(C) Plea

9. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a sentence of between 120 and 135 months’ imprisonment in the custody of the
‘Bureau of Prisons is the appropriate disposition of this case, taking into consideration the nature
and circumstances of the offense, the Defendant’s criminal history, and all of the other factors set
forth m 18 U.S.C. § 3553({a). This Agreement does not affect the Court’s discretion to impose any
lawful term of supervised release or fine or to set any lawful conditions of supervised release, In
the event that the Court rejects this Agreement, except under the circumstances noted below, either
party may elect to declare the Agreement null and void. Should the Defendant so elect, the
Defendant will be afforded the opportunity to withdraw his plea pursuant to the provisions of
Federal Rule of Criminal Procedure 11(c)(5). The parties agree that, if the Court finds that the
Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge personal
responsibility as set forth herein, neither the Court nor this Office will be bound by the specific
sentence contained in this Agreement, and the Defendant will not be able to withdraw his plea.

Sex Offender Registration and Additional Special Assessment

10. The Defendant understands and agrees that, as a consequence of the Defendant’s
conviction for the crime to which the Defendant is pleading guilty, the Defendant will be required
to register as a sex offender in the place where the Defendant resides, is an employee, and is a
student, pursuant to the Sex Offender Registration and Notification Act (“SORNA”), and the laws
of the state of the Defendant’s residence. Failure to do so may subject the Defendant to new
charges pursuant to 18 U.S.C. § 2250.

11. Unless the Defendant is indigent, the Defendant must pay an additional special
assessment of $5,000 for each count of conviction pursuant to 18 U.S.C. § 3014.

Forfeiture

12. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offenses, substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

13. Specifically, but without limitation on the Government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities:

Rev. August 2018
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 8 of 13 |

1

a. Black Alcatel smartphone, model: A564C, bearing MEID DEC:
270113183512980080, and MEID HEX: A100003BC60F70;

b. 4GB Toshiba microSD card; and

c. Alienware laptop, model: P19E, containing 750GB Western Digital hard
drive, S/N: WX71A4386615.

14, The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(b6)(1)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

15. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

16. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Waiver of Appeal

17. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. . The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute, to the extent such challenges
legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all nghts
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution} for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the

Rev. August 2018
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 9 of 13

Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

1. The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

11. This Office reserves the right to appeal any sentence below a
statutory minimum.

18. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned case and agrees not to file any
request for documents from this Office or any investigating agency.

Defendant’s Conduct Prior to Sentencing and Breach

19, Between now and the date of sentencing, the Defendant will not engage in conduct
that constitutes obstruction of justice under U.S.S.G. §3C1.1; will not violate any federal, state, or
local law; will acknowledge guilt to the probation officer and the Court; will be truthful in any
statement to the Court, this Office, law enforcement agents, and probation officers; will cooperate
in the preparation of the presentence report; and will not move to withdraw from the plea of guilty
or from this Agreement.

20. ‘If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (a) this Office will be free from its obligations under this Agreement; (b) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Federal Rule of Criminal Procedure] 1(c)(1)(C);
and (c} in any criminal or civil proceeding, this Office will be free to use against the Defendant all
statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, information, and materials provided pursuant to this Agreement,
and statements made during proceedings before the Court pursuant to Rule 11. A determination
that this Office is released from its obligations under this Agreement will not permit the Defendant
to withdraw the guilty plea. The Defendant acknowledges that the Defendant may not withdraw
the Defendant’s guilty plea—even if made pursuant to Rule 11(c)(1)(C)—f the Court finds that
the Defendant breached the Agreement. In that event, neither the Court nor the Government will
be bound by the specific sentence or sentencing range agreed and stipulated to herein pursuant to
Rule 11(c)(1)(C).

Consequences of Vacatur, Reversal, or Set-Aside

21. If a conviction entered pursuant to this Agreement is vacated, reversed, or set aside
for any reason, then this Office will be released from its obligations under this Agreement, and
any prosecution that is not time-barred as of the date of the signing of this Agreement (including
any counts this Office has agreed to dismiss) may be commenced or reinstated against the
Defendant, notwithstanding the expiration of the statute of limitations between the signing of this
Rev. August 2018

9
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 10 of 13

Agreement and the commencement or reinstatement of such prosecution. The Defendant agrees
to waive all defenses based on the statute of limitations with respect to any prosecution that is not
time-barred on the date this Agreement is signed, and any applicable statute of limitations will be
tolled from the date of this Agreement until 120 days after the vacatur, reversal, or set aside
becomes final. The Defendant waives any defenses based on double jeopardy, pre-indictment
delay, or the Speedy Trial Act. . ,

Entire Agreement

22. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties, and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Sincerely,

Robert K. Hur
United States Attomey

By: ell " Nyawid LA ME
fttey M Izant

Judson T. Mihok
Assistant United States Attorneys

[have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to

change any part of it. | am completely satisfied with the >
[20/16 . Able

Date Freddie Emerson Crockett

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

uleolo
Date Deborah L. Roardrfian, Esq.

Rev. August 2018

 

10
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 11 of 13

ATTACHMENT A
STATEMENT OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Freddie Emerson Crockett (“Crockett”), age 40, was a resident of Earleville, Maryland. At
all relevant times below, Crockett was registered as a Tier I sex offender on the Maryland Sex
Offender Registry. Crockett used two accounts on the social networking website ‘Flickr,’ an
online image-storage service provided by Yahoo, Inc., to transport and possess child pornography;
Crockett also possessed child pornography on three electronic devices at his residence.

Transportation of Child Pornography

One of Crockett’s Flickr accounts was registered to email address
lordshackisac@yahoo.com and the alternate email address befdres] cue@yahoo.com. The name
listed on the “lordshackisac” Yahoo account was “Freddie c,” and user-provided location was
Earleville, MD 21919. On October 20, 2016, Crockett knowingly uploaded at least 25 images
depicting child pornography to his “lordshackisac” Flickr account.

On October 3, 2017, Yahoo deactivated lordshackisac@yahoo.com for possession of child
pornography. The same day, Crockett created a new Flickr account registered to email address
befdreslcue@yahoo.com. The name listed on the “befdreslcue” Yahoo account was “Fred C,”
and the user-provided location was “United States, 21919.” At some point between October 3 and
October 24, 2017, Crockett knowingly uploaded 4 images depicting child pornography to his
“befdreslcue” Flickr account.

On October 4, 2017, Yahoo, Inc. reported to the National Center for Missing and Exploited
Children (““NCMEC”) that someone using email address lordshackisac@yahoo.com had uploaded
133 files containing possible child pornography to an affiliated Flickr account.

On October 16, 2017, Yahoo provided NCMEC with additional information about the
“lordshackisac” account. Among other things, Yahoo reported that, through a common phone
number, “lordshackisac’” had been linked with several other Yahoo accounts, including
“befdreslcue,” “fcrockett33,” “freddieemerson99,” and “fred.crockett.”. Yahoo also identified
public records indicating that a sex offender named Freddie Emerson Crockett had provided an
address in Earleville, Maryland in connection with his registration. Finally, Yahoo reported that
the last successful login to the “lordshackisac” account took place on May 23, 2017, and originated
from an internet protocol (“IP’’) address that resolved to a subscriber near Elkton, Maryland.

On October 17, 2017, NCMEC provided Yahoo’s report to the Maryland State Police

(“MSP”). Through further investigation, MSP determined that the IP address utilized for the last
successful login to the “lordshackisac” account was assigned to a high-speed internet subscriber

1
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 12 of 13

located at the same Earleville, Maryland, address that Crockett provided in connection with his

sex offender registration. i

On October 24, 2017, Yahoo reported to NCMEC that someone using email address
befdreslcue@yahoo.com had uploaded 2 files containing possible child pornography to an
affiliated Flickr account. On October 30, 2017; NCMEC provided Yahoo’s report to MSP in light
of the above-described connection between the “bcfdresl cue” and “lordshackisac” accounts.

Possession of Child Pornography

On November 22, 2017, law enforcement officers executed a search warrant at Crockett’s
residence in Earleville, Maryland. Crockett was present, and knowingly and voluntarily waived
his Miranda rights, and agreed to speak with law enforcement. Crockett acknowledged that the
“lordshackisac” and “bcfdresicue” Yahoo accounts were his. Crockett also acknowledged using
two password-protected electronic devices in the residence: a black Alcatel smartphone and an
Alienware laptop, to which the password was “lordshackisac.” Officers conducted an on-scene
forensic preview of a memory card contained within the smartphone and located several images
depicting child pornography.

Accordingly, officers seized the smartphone, the memory card, and the laptop. Law
enforcement subsequently conducted an off-site forensic review and located child pornography on
each device. Because each of the devices was manufactured outside the state of Maryland, they
necessarily were transported in and affecting interstate and/or foreign commerce.

The smartphone was identified as a black Alcatel smartphone, model: A564C, bearing
MEID DEC: 270113183512980080, and MEID HEX: A100003BC60F70. The mobile Flickr
application was installed on the device. In a cached folder associated with the Flickr application,
and in both cached and unallocated folders elsewhere on the device, investigators located a total
of 45 images depicting child pornography. One of the images, a file named
“ae3fc3276250a19142de48787d8b7329.0.jpg,” depicts a naked prepubescent female lying on her
back with her legs spread. The prepubescent female is using her hands to pull apart the lips of her
vagina, and her genitalia are the focus of the image.

_ The memory card contained within the smartphone was a 4GB Toshiba microSD card on
which investigators located 76 images depicting child pornography. Of those 76 images, 71 also
had been uploaded to Crockett’s “Jordshackisac” Flickr account; and 4 had been uploaded to his
“befdreslcue” Flickr account. On the SD card itself, all of the images were saved in allocated
space; all but two of the images were saved in cached folders. One of the images, a file named
“11-3427 jpg,” depicts a naked prepubescent female lying on her back with her knees bent and
legs spread. The image shows hands touching the prepubescent female’s genitalia; the hands’
thumbs are pulling her genitalia open.

The Alienware laptop, model: P19E, contained a 750GB Western Digital hard drive
bearing S/N: WX71A4386615, on which investigators located data indicating that it had been used
to access Flickr. In unallocated—i.e., deleted—space of the hard drive, investigators located 2
images depicting child pornography. One of the child pornography images, a file named “2-
Rev. August 2018

2
Case 1:18-cr-00166-ELH Document 33 Filed 12/13/18 Page 13 of 13 ;

363532.jpg,” depicts a close-up of a prepubescent female spreading her legs, exposing her
genitalia. The image also depicts an erect penis between the legs of the prepubescent female.

Finally, on November 22, 2017, Crockett had two prior convictions under the laws of any
State relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving a
minor or ward, or the production, possession, receipt, mailing, sale, distribution, shipment, or
transportation of child pornography. Specifically, on December 1, 2010, Crockett was convicted
in the Circuit Court of Maryland for Cecil County on two counts of conducting visual surveillance
with prurient intent of an individual in a private place without the individual’s consent, in violation
of Title 3, section 902(c)(1), of the Criminal Law Article of the Maryland Code. The two
convictions related, respectively, to Crockett’s surreptitious recording, on separate occasions, of a
13-year-old female and a 16-year-old female while they were changing clothes inside a bathroom

at his residence.
| Sul J ae

Judson T. Mihok
Assistant United States Attorneys

SO STIPULATED:

 

    

Freddie Emerson Crockett
Defendant

 

Deborah i/ Boardman, Esq.
Counsel for Defendant

Rev. August 2018
